TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00023-CR


                               Guillermo Velasquez, Appellant

                                                v.

                                 The State of Texas, Appellee



              FROM THE 207TH DISTRICT COURT OF COMAL COUNTY,
         NO. CR2020-852, THE HONORABLE JACK ROBISON, JUDGE PRESIDING


                           MEMORANDUM OPINION


               A jury found Appellant Guillermo Velasquez guilty of two counts of aggravated

assault with a deadly weapon and two counts of unauthorized use of a motor vehicle. See Tex.

Penal Code §§ 22.02(a)(2), 31.07. The trial court assessed sentence at forty years in prison on

each of the aggravated assault counts and twenty years in prison on each of the unauthorized use

of a motor vehicle counts. See id. §§ 12.42(d), 12.425(b). He appeals.

               Appellant’s court-appointed attorney has filed a motion to withdraw as counsel

along with a brief concluding that the appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 81-82 (1988). Appellant’s counsel has certified to this Court that she sent copies of

the motion and brief to appellant, advised appellant of his right to examine the appellate record
and file a pro se response, and provided a motion to assist appellant in obtaining the record. See

Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014); see also Anders, 386 U.S.

at 744.

               We have conducted an independent review of the record—including the record of

the plea and sentencing proceedings below and appellate counsel’s brief—and find no reversible

error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824,

826-27 (Tex. Crim. App. 2005). We agree with counsel that the record presents no arguably

meritorious grounds for review and that the appeal is frivolous.

               We affirm the judgment and grant counsel’s motion to withdraw.



                                             __________________________________________
                                             Darlene Byrne, Chief Justice


Before Chief Justice Byrne, Justices Triana and Smith

Affirmed

Do Not Publish

Filed: December 1, 2022




                                                2